40 Ill. App.2d 416 (1963)
189 N.E.2d 542
Stanley W. Evaskus, Philip F. Atwood, Paul W. Morrow and Frank P. Jarecki, Plaintiffs and Appellants, and Cross-Appellees, and Charles O. Heckel, Plaintiff and Appellant,
v.
Neff, Kohlbusch & Bissell, Inc., Defendant and Appellee, and Cross-Appellant.
Gen. No. 11,640.
Illinois Appellate Court  Second District, Second Division.
April 8, 1963.
Brown, Fox & Blumberg, of Chicago (Eugene L. Resnick and Irving S. Fishman, of counsel), for appellants.
Hough, Young & Coale, of Chicago (Samuel H. Young and J. Robert Hare, of counsel), for defendant-appellee and cross-appellant.
(Abstract of Decision.)
Opinion by JUDGE CROW.
Appeal of plaintiffs Stanley W. Evaskus, Philip F. Atwood, and Frank P. Jarecki, dismissed; appeals of plaintiffs Paul W. Morrow and Charles O. Heckel, affirmed; cross appeal of defendant Neff, Kohlbusch and Bissell, Inc., respective judgments as to plaintiffs, Stanley W. Evaskus, Philip F. Atwood, Paul W. Morrow, and Frank P. Jarecki, affirmed.
Not to be published in full.